Exhibit 10.11
BILL OF SALE


The undersigned, David E. Lewis (“Trustee”), in his capacity as Chapter 7
trustee of the bankruptcy estate of Progear Holdings, Inc. (“Debtor”), Case No.
10-39213 SBB pending in the United States Bankruptcy Court for the District of
Colorado (“Bankruptcy Court”), for $1,500,000 and other good and valuable
consideration and pursuant to the ORDER GRANTING TRUSTEE’S COMBINED MOTION FOR:
(1) AUTHORITY TO SELL PERSONAL PROPERTY OF THE ESTATE AT AUCTION FREE AND CLEAR
OF LIENS; (2) EMPLOY HERITAGE GLOBAL PARTNERS, AUCTIONEER; (3) REIMBURSE
AUCTIONEER FOR EXPENSES UP TO $20,000 AND APPROVE COMPENSATION FOR
AUCTIONEER; (4) APPROVE AUCTION PROCEDURES; (5) AUTHORITY TO PAY CERTAIN
PROCEEDS TO HOLDER OF SECURED CLAIM; AND (6) SUSPEND 14 DAY STAY UNDER
FED.R.BANKR.P. 6004(h) entered on January 13, 2011 entered pursuant to Section
363 of the Bankruptcy Code (the “Order”), hereby sells, conveys and transfers to
Adams Golf, Ltd. (“Buyer”) to have and to hold, free and clear of all liens,
encumbrances and other interests to extent provided in the Order, all of the
right, title and interest in and to all assets and property of the bankruptcy
estate, wherever located, whether or not identified or disclosed on Debtor’s
books, records and/or Bankruptcy Schedules, including without limitation, the
following, but expressly excluding from such property the Excluded Assets
(defined below) (collectively the “Assets”):
 
 
(a)
Tangible Personal Property.  All right, title and interest in all tangible
personal property owned by the bankruptcy estate including the personal property
listed on Schedule B to Debtor’s bankruptcy schedules.

 
 
(b)
Intangible Property.  All right, title and interest in all intangible personal
property owned by the bankruptcy estate, together with all books, records and
like items pertaining to the business, including, without limitation, the
business, trademarks, trade names, service marks, all plans and specifications
for improvements or to the products and services of the Debtor’s business, all
appraisals, engineering and other reports relating to the products and services
of the bankruptcy estate, customers lists, catalogues, and other data bases,
correspondence with present or prospective customers and suppliers, advertising
materials, and telephone exchange numbers identified with the Debtor
(collectively, the “Intangible Property”).  Intangible Property includes the
estate’s right title and interest in a patent filed with the United States
Patent and trademark Office, as Patent No. 5,637,044 dated June 10, 1997
relating to concentric engraving on the putter heads, and any interest the
bankruptcy estate has in registered trademarks (including those listed below and
the goodwill of the business symbolized by such trademarks), trade dress, trade
names, phone numbers and  website.  With respect to any intent-to-use trademark
application, the bankruptcy estate transfers all of its right, title and
interest in that portion of the business in which the estate has a bona fide
intent to use the trademark(s).  As used in this Agreement, Intangible Property
shall in all events exclude: (a) any materials containing privileged
communications or information about employees, disclosure of which would violate
an employee's reasonable expectation of privacy and any other materials which
are subject to attorney-client or any other

 
 
 
1

--------------------------------------------------------------------------------

 
 
 
privilege, and (b) any software or other item of intangible property held by
bankruptcy estate pursuant to a license or other rejected contract.

 

 
Jurisdiction
Registration No. /
Application No.
Registration Date /
Application Date
Benelux Trademark/Design Office
0778636
Nov 22, 2005
Benelux Trademark/Design Office
781825
Dec 6, 2005
Canada
687753
May 15, 2007
Canada
687755
May 15, 2007
Canada
687754
May 15, 2007
China
4600194
Feb 14, 2008
European Union
004341517
Mar 16, 2005
European Union
004342581
Mar 16, 2005
Japan
4379873-2
Apr 28, 2000
Japan
2578495-2
Sep 30, 1993
Japan
5134955
May 16, 2008
Japan
4906209
Nov 4, 2005
Japan
5134956
May 16, 2008
Japan
2449300
May 8, 2001
United States
77/340,659
Nov 29, 2007
United States
3886369
Dec 7, 2010

 


 
 
(c)
Denver Inventory.  All right, title and interest in inventory, finished goods,
work in process, raw materials, spare parts and other material and supplies
owned by the bankruptcy estate, including putters, putter heads, accessories,
apparel, training aids, components and shafts located at the 7700 Cherry Creek
South Drive, Denver, Colorado office space (the “Denver Inventory”).

 
 
(d)
China Inventory.  The Debtor has traditionally obtained inventory from one to
three manufacturers located in China (the “China Inventory”).  As of the
bankruptcy petition date, the Debtor estimates that Deson Golf Sport Co., Ltd.
and Acme Club Company, Ltd., two of these manufacturers, had completed
manufacture of approximately twenty thousand putters at invoice costs as shown
on the Debtor’s Bankruptcy Schedules.  The invoices for the China Inventory have
not been paid.  The Buyer’s rights in the China Inventory will remain subject to
paying the invoice cost for actual product delivered directly by the
manufacturer.  Trustee makes no representations or warranties of any kind that
any or all of the China Inventory can be delivered, or as to the condition of
the China Inventory.

 
 
(e)
Accounts Receivable.  All right, title and interest in instruments, receivables,
accounts receivable and unbilled costs and fees, and all causes of action
relating or pertaining thereto owned by the bankruptcy estate (collectively, the
“Receivables”). The Receivables may be bad debt or subject to setoff.

 
Excluded Assets.  Only the following items are excluded from the Assets to be
sold (collectively, the “Excluded Assets”):
 
 
2

--------------------------------------------------------------------------------

 
 
(a)
Cash and Deposit Accounts.  Cash and all cash equivalents and bank accounts;

 
 
(b)
Lease Deposits.  All lease deposits.

 
 
(c)
Vehicle.  The 2004 Chevrolet Tahoe 4WD 4 Door.

 
 
(d)
Leasehold Improvements.  All leasehold improvements unless otherwise assigned
with the lease of the office space.

 
 
(e)
Tax Refunds.  Any refunds from tax authorities with regards to tax periods prior
to the Closing Date;

 
 
(f)
Insurance Proceeds.  All insurance proceeds, unearned premiums, claims and
causes of action with respect to or arising in connection with (i) any rejected
contract which is not assigned to Buyer at the Closing, or (ii) any item of
tangible or intangible property not acquired by a buyer at closing;

 
 
(g)
Preference and Other Avoidance Claims.  All preference and other avoidance
claims and actions of Trustee, including, without limitation, any such claims
and actions arising under §§ 544, 547, 548, 549, and 550 of the Bankruptcy Code.

 
 
(h)
Corporate Documents.  All of Debtor’s organizational documents and corporate
books and records including, without limitation, Debtor’s minute books and stock
ledger.

 
 
(i)
Final Draw on Credit Facility with Sino Sporting Company, Ltd.  All interests in
the final draw amount on the credit facility with Sino Sporting Company,
Ltd.  Debtor asserts that the bankruptcy estate’s interest in the final draw is
subject to liens in favor of Charlene Ricci, Iona Resources Holdings, Ltd. and
Joseph Z. Ornelas.


 
3

--------------------------------------------------------------------------------

 

 
The Assets shall be sold “AS IS WHERE IS AND WITH ALL FAULTS WITH NO
REPRESENTATIONS MADE BY TRUSTEE.”
 
 

 DATE:  January 20, 2011.  /S/ David E. Lewis           
David E. Lewis, in his capacity as Chapter 7
Trustee of the bankruptcy estate of Progear
Holdings, Inc., pending in the United States
Bankruptcy Court for the District of
Colorado, Case No. 10-39213 SBB.
           

 




 

 STATE OF COLORADO    )        )ss      COUNTY OF BOULDER   )    

 


The foregoing instrument was acknowledged before me this 20 day of January,
2011, by David E. Lewis, Chapter 7 trustee of the bankruptcy estate of Progear
Holdings, Inc., Case No. 10-39213 SBB in the United States Bankruptcy Court for
the District of Colorado.


Witness my hand and official seal.


/S/ Gail Michael                                           
Notary Public


My commission expires: 05-13-2014                                           
 
 
4

--------------------------------------------------------------------------------

 